REGAN, Judge.
The plaintiffs, Mr. and Mrs. Thomas H. Hayden, filed this suit against the defendants, Jose Pinto Pinheiro, Jr., Hertz Corporation, Atlantic National Insurance Company of New York, Hertz’s automobile liability insurer, Pan Air Corporation, Pacific Indemnity Corporation, Pan Air’s liability insurer, Continental Casualty Company, and Federal Insurance Company, endeavoring to recover the respective sums of $16,750.00 and $10,240.50 representing personal injuries and property damage which they assert were incurred by them as the result of an intersectional collision, which was caused by the negligence of Pinheiro-in the operation of a motor vehicle rented from the Hertz Corporation by the Pan Air Corporation.
Continental Casualty Company and the Federal Insurance Company were dismissed from the suit by virtue of a summary judgment, since their policies did not afford coverage herein.
Thereafter, the remaining defendants answered and denied their respective liabilities to the plaintiff.
After trial on the merits, the lower court rendered judgment in favor of the plaintiffs in the amount of $20,982.47,1 and from this judgment the defendants have prosecuted this appeal.
This case was consolidated with “Patricia Krupp, wife of and Dr. Philip J. Krupp, Jr.”, 183 So.2d 403 in which Dr. and Mrs. Krupp seek to recover the total amount of $81,341.92 for damages sustained by them in the same collision. They allege that the injuries were caused by the negligence of Pinheiro in the operation of the vehicle owned by the Hertz Corporation and insured by the defendant insurance companies.
For the reasons assigned therein, the judgment of the lower court in favor of the plaintiffs against the Hertz Corporation, Pan Air Corporation and Pacific Indemnity Company is hereby reversed. In all other respects, the judgment of the lower court is affirmed.
All costs incurred herein are to be paid' by the defendant, Atlantic National Insurance Company of New York.
Reversed in part and affirmed in part.

. Judgment was rendered for Mrs. Hayden in the amount of $3,500.00, Mr. Hayden in the amount of $3,490.50. The driver of the vehicle, Dr. Philip Krupp, was awarded the amount of $7,491.97, and his wife, Mrs. Krupp, was awarded $6,500.00.